COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
 Cause number:            01-18-00425-CV
 Style:                   Hani Hafiz Ibrahim Qutiefan v. Lubna Aziz Safi
 Date motion filed*:      April 22, 2019
 Type of motion:          Third Motion to Extend Time to File the Brief
 Party filing motion:     Pro se appellant Hani Hafiz Ibrahim Qutiefan
 Document to be filed:    Appellant’s Brief

 Is appeal accelerated?      No.

 If motion to extend time:
        Original due date:                 January 28, 2019
        Number of extensions granted:          2        Current Due Date: April 22, 2019
        Date Requested:                    N/A (One year requested)

Ordered that motion is:
      ☒ Granted in part
              If document is to be filed, document due: June 3, 2019.
              ☒ No further extensions of time will be granted absent extraordinary
                  circumstances.
      ☐ Denied in part
      ☐ Dismissed (e.g., want of jurisdiction, moot)
      ☒Other: _____________________________________
         This Court’s March 28, 2019 Order granted the pro se appellant’s second extension
         request to file appellant’s brief until April 22, 2019, and directed appellant to file a
         docketing statement to request referral to the Pro Bono Program. Appellant filed
         the docketing statement on April 19, 2019, and it states that the Pro Bono Committee
         takes 30-45 days after receiving it to determine whether to accept this case for
         selection. Accordingly, appellant’s third extension, requesting one full year to file his
         brief to find pro bono counsel, is granted, in part, until June 3, 2019, which is 45 days
         from April 19, 2019, but no further extensions of time will be granted absent
         extraordinary circumstances. See TEX. R. APP. P. 10.5(b)(1)(C), 38.6(d).

Judge’s signature: __/s/ Justice Evelyn V. Keyes_______
                   x Acting individually        Acting for the Court
Date: __April 30, 2019_____
November 7, 2008 Revision